In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-411 CR

 ______________________

 
STEVEN LEWIS BERNSON A/K/A STEVEN PERALEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92032 




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Steven Lewis Bernson a/k/a Steven Peralez pled
guilty to evading arrest or detention by using a vehicle.  The trial court found the evidence
sufficient to find Bernson guilty, but deferred further proceedings, placed Bernson on
community supervision for five years, assessed a fine of $1,000, and ordered Bernson to
serve ninety days of up-front time in a state jail facility.  On August 17, 2006, the State filed
a motion to revoke Bernson's unadjudicated community supervision.  Bernson pled "true"
to violating two of the conditions of the community supervision order, and he pled "not true"
to the other violations alleged by the State.  After conducting an evidentiary hearing, the trial
court found that Bernson violated the conditions of his community supervision, found
Bernson guilty of evading arrest or detention by using a vehicle, and assessed punishment
at two years of confinement in a state jail facility.    	
	Bernson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Appellant did not file a pro se brief.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
 							_________________________________
								 DAVID GAULTNEY
									 Justice								
Submitted on April 6, 2007       
Opinion Delivered April 18, 2007							
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.